Case 3:15-md-02672-CRB Document 7029-8 Filed 01/13/20 Page 1 of 38




          &YIJCJU
Case 3:15-md-02672-CRBDoc
2:16-cr-20394-SFC-APP   Document  7029-8
                          # 68 Filed      Filed Pg
                                     03/10/17   01/13/20
                                                   1 of 86 Page 2 of
                                                            Pg ID    38
                                                                  1389
Case 3:15-md-02672-CRBDoc
2:16-cr-20394-SFC-APP   Document  7029-8
                          # 68 Filed      Filed Pg
                                     03/10/17   01/13/20
                                                   2 of 86 Page 3 of
                                                            Pg ID    38
                                                                  1390
Case 3:15-md-02672-CRBDoc
2:16-cr-20394-SFC-APP   Document  7029-8
                          # 68 Filed      Filed Pg
                                     03/10/17   01/13/20
                                                   3 of 86 Page 4 of
                                                            Pg ID    38
                                                                  1391
Case 3:15-md-02672-CRBDoc
2:16-cr-20394-SFC-APP   Document  7029-8
                          # 68 Filed      Filed Pg
                                     03/10/17   01/13/20
                                                   4 of 86 Page 5 of
                                                            Pg ID    38
                                                                  1392
Case 3:15-md-02672-CRBDoc
2:16-cr-20394-SFC-APP   Document  7029-8
                          # 68 Filed      Filed Pg
                                     03/10/17   01/13/20
                                                   5 of 86 Page 6 of
                                                            Pg ID    38
                                                                  1393
Case 3:15-md-02672-CRBDoc
2:16-cr-20394-SFC-APP   Document  7029-8
                          # 68 Filed      Filed Pg
                                     03/10/17   01/13/20
                                                   6 of 86 Page 7 of
                                                            Pg ID    38
                                                                  1394
Case 3:15-md-02672-CRBDoc
2:16-cr-20394-SFC-APP   Document  7029-8
                          # 68 Filed      Filed Pg
                                     03/10/17   01/13/20
                                                   7 of 86 Page 8 of
                                                            Pg ID    38
                                                                  1395
Case 3:15-md-02672-CRBDoc
2:16-cr-20394-SFC-APP   Document  7029-8
                          # 68 Filed      Filed Pg
                                     03/10/17   01/13/20
                                                   8 of 86 Page 9 of
                                                            Pg ID    38
                                                                  1396
Case 3:15-md-02672-CRB Doc
2:16-cr-20394-SFC-APP   Document  7029-8
                           # 68 Filed      Filed 01/13/20
                                      03/10/17   Pg 9 of 86 Page 10 1397
                                                              Pg ID of 38
Case 3:15-md-02672-CRBDoc
2:16-cr-20394-SFC-APP   Document  7029-8
                          # 68 Filed      Filed Pg
                                     03/10/17   01/13/20
                                                   10 of 86Page
                                                             Pg 11
                                                                ID of 38
                                                                   1398
Case 3:15-md-02672-CRBDoc
2:16-cr-20394-SFC-APP   Document  7029-8
                          # 68 Filed      Filed Pg
                                     03/10/17   01/13/20
                                                   11 of 86Page
                                                             Pg 12
                                                                ID of 38
                                                                   1399
Case 3:15-md-02672-CRBDoc
2:16-cr-20394-SFC-APP   Document  7029-8
                          # 68 Filed      Filed Pg
                                     03/10/17   01/13/20
                                                   12 of 86Page
                                                             Pg 13
                                                                ID of 38
                                                                   1400
Case 3:15-md-02672-CRBDoc
2:16-cr-20394-SFC-APP   Document  7029-8
                          # 68 Filed      Filed Pg
                                     03/10/17   01/13/20
                                                   13 of 86Page
                                                             Pg 14
                                                                ID of 38
                                                                   1401
Case 3:15-md-02672-CRBDoc
2:16-cr-20394-SFC-APP   Document  7029-8
                          # 68 Filed      Filed Pg
                                     03/10/17   01/13/20
                                                   14 of 86Page
                                                             Pg 15
                                                                ID of 38
                                                                   1402
Case 3:15-md-02672-CRBDoc
2:16-cr-20394-SFC-APP   Document  7029-8
                          # 68 Filed      Filed Pg
                                     03/10/17   01/13/20
                                                   15 of 86Page
                                                             Pg 16
                                                                ID of 38
                                                                   1403
Case 3:15-md-02672-CRBDoc
2:16-cr-20394-SFC-APP   Document  7029-8
                          # 68 Filed      Filed Pg
                                     03/10/17   01/13/20
                                                   16 of 86Page
                                                             Pg 17
                                                                ID of 38
                                                                   1404
Case 3:15-md-02672-CRBDoc
2:16-cr-20394-SFC-APP   Document  7029-8
                          # 68 Filed      Filed Pg
                                     03/10/17   01/13/20
                                                   17 of 86Page
                                                             Pg 18
                                                                ID of 38
                                                                   1405
Case 3:15-md-02672-CRBDoc
2:16-cr-20394-SFC-APP   Document  7029-8
                          # 68 Filed      Filed Pg
                                     03/10/17   01/13/20
                                                   18 of 86Page
                                                             Pg 19
                                                                ID of 38
                                                                   1406
Case 3:15-md-02672-CRBDoc
2:16-cr-20394-SFC-APP   Document  7029-8
                          # 68 Filed      Filed Pg
                                     03/10/17   01/13/20
                                                   19 of 86Page
                                                             Pg 20
                                                                ID of 38
                                                                   1407
Case 3:15-md-02672-CRBDoc
2:16-cr-20394-SFC-APP   Document  7029-8
                          # 68 Filed      Filed Pg
                                     03/10/17   01/13/20
                                                   20 of 86Page
                                                             Pg 21
                                                                ID of 38
                                                                   1408
Case 3:15-md-02672-CRBDoc
2:16-cr-20394-SFC-APP   Document  7029-8
                          # 68 Filed      Filed Pg
                                     03/10/17   01/13/20
                                                   21 of 86Page
                                                             Pg 22
                                                                ID of 38
                                                                   1409
Case 3:15-md-02672-CRBDoc
2:16-cr-20394-SFC-APP   Document  7029-8
                          # 68 Filed      Filed Pg
                                     03/10/17   01/13/20
                                                   22 of 86Page
                                                             Pg 23
                                                                ID of 38
                                                                   1410
Case 3:15-md-02672-CRBDoc
2:16-cr-20394-SFC-APP   Document  7029-8
                          # 68 Filed      Filed Pg
                                     03/10/17   01/13/20
                                                   23 of 86Page
                                                             Pg 24
                                                                ID of 38
                                                                   1411
Case 3:15-md-02672-CRBDoc
2:16-cr-20394-SFC-APP   Document  7029-8
                          # 68 Filed      Filed Pg
                                     03/10/17   01/13/20
                                                   24 of 86Page
                                                             Pg 25
                                                                ID of 38
                                                                   1412
Case 3:15-md-02672-CRBDoc
2:16-cr-20394-SFC-APP   Document  7029-8
                          # 68 Filed      Filed Pg
                                     03/10/17   01/13/20
                                                   25 of 86Page
                                                             Pg 26
                                                                ID of 38
                                                                   1413
Case 3:15-md-02672-CRBDoc
2:16-cr-20394-SFC-APP   Document  7029-8
                          # 68 Filed      Filed Pg
                                     03/10/17   01/13/20
                                                   26 of 86Page
                                                             Pg 27
                                                                ID of 38
                                                                   1414
Case 3:15-md-02672-CRBDoc
2:16-cr-20394-SFC-APP   Document  7029-8
                          # 68 Filed      Filed Pg
                                     03/10/17   01/13/20
                                                   27 of 86Page
                                                             Pg 28
                                                                ID of 38
                                                                   1415
Case 3:15-md-02672-CRBDoc
2:16-cr-20394-SFC-APP   Document  7029-8
                          # 68 Filed      Filed Pg
                                     03/10/17   01/13/20
                                                   28 of 86Page
                                                             Pg 29
                                                                ID of 38
                                                                   1416
Case 3:15-md-02672-CRBDoc
2:16-cr-20394-SFC-APP   Document  7029-8
                          # 68 Filed      Filed Pg
                                     03/10/17   01/13/20
                                                   29 of 86Page
                                                             Pg 30
                                                                ID of 38
                                                                   1417
Case 3:15-md-02672-CRBDoc
2:16-cr-20394-SFC-APP   Document  7029-8
                          # 68 Filed      Filed Pg
                                     03/10/17   01/13/20
                                                   30 of 86Page
                                                             Pg 31
                                                                ID of 38
                                                                   1418
Case 3:15-md-02672-CRBDoc
2:16-cr-20394-SFC-APP   Document  7029-8
                          # 68 Filed      Filed Pg
                                     03/10/17   01/13/20
                                                   31 of 86Page
                                                             Pg 32
                                                                ID of 38
                                                                   1419
Case 3:15-md-02672-CRBDoc
2:16-cr-20394-SFC-APP   Document  7029-8
                          # 68 Filed      Filed Pg
                                     03/10/17   01/13/20
                                                   32 of 86Page
                                                             Pg 33
                                                                ID of 38
                                                                   1420
Case 3:15-md-02672-CRBDoc
2:16-cr-20394-SFC-APP   Document  7029-8
                          # 68 Filed      Filed Pg
                                     03/10/17   01/13/20
                                                   33 of 86Page
                                                             Pg 34
                                                                ID of 38
                                                                   1421
Case 3:15-md-02672-CRBDoc
2:16-cr-20394-SFC-APP   Document  7029-8
                          # 68 Filed      Filed Pg
                                     03/10/17   01/13/20
                                                   34 of 86Page
                                                             Pg 35
                                                                ID of 38
                                                                   1422
Case 3:15-md-02672-CRBDoc
2:16-cr-20394-SFC-APP   Document  7029-8
                          # 68 Filed      Filed Pg
                                     03/10/17   01/13/20
                                                   35 of 86Page
                                                             Pg 36
                                                                ID of 38
                                                                   1423
Case 3:15-md-02672-CRBDoc
2:16-cr-20394-SFC-APP   Document  7029-8
                          # 68 Filed      Filed Pg
                                     03/10/17   01/13/20
                                                   36 of 86Page
                                                             Pg 37
                                                                ID of 38
                                                                   1424
Case 3:15-md-02672-CRBDoc
2:16-cr-20394-SFC-APP   Document  7029-8
                          # 68 Filed      Filed Pg
                                     03/10/17   01/13/20
                                                   37 of 86Page
                                                             Pg 38
                                                                ID of 38
                                                                   1425
